DETAILED ACTION
Continuation of Item No. 12.  NOTE:  Applicant’s arguments filed 12/22/2021 have been considered but are not persuasive with regards to the obviousness rejection over Ton-That (US2005/0191490) in view of Kimura (US2019/0299503).  The Applicant argues that Ton-That and Kimura allegedly fail to teach or suggest Feature A of the claimed invention or “an amount of the at least one compound in a modified polyolefin-based resin is from 0.01 parts by weight to 10 parts by weight with respect to 100 parts by weight of the polyolefin-based resin” (see page 6 through the paragraph bridging pages 6 and 7), however, the Examiner respectfully disagrees.  As discussed in the prior office action, Ton-That clearly discloses that the about 0.1 to about 10 parts by weight per 100 parts by weight of the polyolefin matrix compatible portion refers to either the amount of epoxy-functionalized molecule grafted directly to the matrix compatible portion or the coupling agent compound (see Paragraph 0072) that is first grafted to the matrix compatible portion and then modified by attachment of an epoxy-functional molecule thereto to produce an epoxy-modified graft polymer as clearly evident from the discussion in Ton-That with regards to the role of “a coupling agent” and the modification reaction utilizing a coupling agent (see for example, Paragraphs 0064-0073), and given that Ton-That clearly discloses an example comprising glycidyl methacrylate modified styrene grafted polypropylenes as noted in the prior office action, Ton-That provides a clear teaching that the styrene is grafted to the polypropylene as a coupling agent to which the glycidyl methacrylate, as the epoxy-functionalized molecule, is then attached to modify the styrene-grafted polypropylene, such that a content of styrene of about 0.1 to about 10 parts by weight per 100 parts by weight of the polypropylene as the coupling agent would have been obvious to one skilled in the art and would read upon and/or suggest the claimed Feature A.
prima facie case of obviousness exists where the claimed ranges lie inside ranges disclosed by the prior art, the Examiner maintains her position that the claimed ratio range would have been obvious based upon the teachings of Ton-That, particularly given that Ton-That specifically discloses an example utilizing 8wt% of epoxy-modified polypropylene to 88wt% of polypropylene.
	Lastly, the Applicant argues that Ton-That in view of Kimura do not describe or suggest the relation between the weight ratio of the polypropylene-based resin to the modified polyolefin-based resin in the composition and the joining strength between the fiber-reinforced composite material (I) and the metal member (II) which relates to the object of the claimed invention (see page 8, first full paragraph).  However, in response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Thus, given that the instant claims do not require any particular joining strength and the Applicant does not provide any clear showing of criticality and/or unexpected results with regards to the claimed weight ratio over the teachings of Ton-That in view of Kimura, the Examiner maintains her position that the claimed invention would have been obvious over the teachings of the cited prior art for the reasons discussed in detail in the prior office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 18, 2022